United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waterford, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1614
Issued: April 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2009 appellant, through his attorney, filed a timely appeal from an
August 12, 2008 merit decision of the Office of Workers’ Compensation Programs denying his
claim for compensation and a February 27, 2009 nonmerit decision denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he was disabled beginning
June 27, 2001 due to his employment injury; and (2) whether the Office properly denied his
request for further review of the merits of his claim under 5 U.S.C. § 8128.

FACTUAL HISTORY1
On October 25, 1999 appellant, then a 45-year-old letter carrier, filed a claim for an
injury to his lower back occurring on that date in the performance of duty. The Office accepted
the claim for low back strain and a herniated nucleus pulposus at L5-S1. Appellant worked
limited duty following his injury. The Office also accepted that he sustained a recurrence of
disability on February 1, 2000 and paid him compensation for intermittent lost wages from that
date until March 3, 2000.
On May 23, 2000 appellant resigned from the employing establishment. He provided as
the reason for his resignation that he could not work for the postmaster, George Dennison.
Appellant related that Mr. Dennison did not assist him with his work injury and that he
experienced high blood pressure from stress.
By decision dated November 16, 2000, the Office terminated appellant’s compensation
benefits on the grounds that he abandoned suitable work under 5 U.S.C. § 8106(c). Following a
preliminary review, in a decision dated April 10, 2001, a hearing representative reversed the
November 16, 2000 decision. She found that the Office had not followed its procedures in
terminating his compensation for abandoning suitable work.
On October 27, 2001 appellant accepted a limited-duty job offer from the employing
establishment. In a letter dated October 31, 2001, Mr. Dennison alleged that appellant had
harassed him after he resigned from work. On October 31, 2001 the employing establishment
rescinded the October 22, 2001 job offer because of his harassment of the postmaster.
On December 14, 2001 the Office notified appellant of its proposed termination of his
compensation effective November 3, 2001. It found that the employing establishment would
have provided limited-duty employment if it had not withdrawn the offer of employment due to
his misconduct.2
On November 22, 2002 appellant filed a claim for compensation from May 23, 2000 to
October 18, 2002. On December 17, 2004 the Office paid him compensation in the amount of
$32,595.38 for the period May 10, 2000 to June 27, 2001.
On September 26, 2006 appellant’s attorney requested compensation from May 23, 2002
to the present. On October 2, 2006 the Office notified him that it had properly terminated
appellant’s compensation on December 14, 2001. By letter dated October 13, 2006, counsel
informed the Office that the December 14, 2001 proposed termination of compensation was
never finalized. On December 4, 2006 appellant described alleged wrongful actions taken
towards him by Mr. Dennison.
1

In a letter dated December 5, 2000, appellant informed the Office that he resigned due to stress and not due to
his work injury.
2

In a December 21, 2001 response, appellant’s attorney noted that he had accepted the offer of limited-duty
employment and that the proposed termination under section 8106(c) was therefore improper. In a letter dated
December 27, 2001, appellant asserted that he resigned due to the “abusive nature of Mr. Dennison concerning my
disability.”

2

By letter dated April 27, 2007, the employing establishment noted that appellant had
resigned on May 23, 2000. It questioned why the Office had paid him compensation from
May 10, 2000 to June 27, 2001 given his resignation. The employing establishment requested
that the Office determine whether appellant had received an overpayment of compensation as he
lost time from work due to his resignation rather than disability from employment.
By decision dated March 21, 2008, the Office denied appellant’s claim for compensation
after finding that the employing establishment withdrew his light-duty job for cause.
On April 18, 2008 appellant requested a review of the written record.3 He asserted that
he did not harass Mr. Dennison but rather was harassed by Mr. Dennison. Appellant maintained
that he resigned while working limited duty because of Mr. Dennison’s harassment. By decision
dated August 12, 2008, the hearing representative affirmed the March 21, 2008 decision. He
determined that the Office properly denied appellant’s claim for compensation because he
received an offer of light-duty work that was withdrawn for cause.
On December 8, 2008 appellant, through his attorney, requested reconsideration. He
argued that there was no proof that appellant had harassed Mr. Dennison and further asserted that
the employing establishment’s withdrawal of the limited-duty position was not justified.
By decision dated February 27, 2009, the Office denied appellant’s request for
reconsideration after finding that the evidence submitted was insufficient to warrant reopening
the case for further review of the merits under section 8128.
On appeal appellant’s attorney asserts that the Office, in its March 21, 2008 decision,
terminated his compensation because he abandoned suitable work. He argued that the Office did
not establish that the offered position was medically and vocationally suitable. The attorney also
contended that the Office acknowledged that appellant had established a recurrence of disability
due to the withdrawal of his limited duty as it paid him compensation for disability from May 10,
2000 through June 27, 2001. He argued that appellant at a minimum is entitled to compensation
from June 28, 2001 through March 21, 2008.
LEGAL PRECEDENT
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.4

3

In a letter dated April 17, 2008, appellant’s wife described mistreatment by Mr. Dennison.

4

Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

3

Office regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.5 This term also means an inability to work that
takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn, (except when
such withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reductionin-force) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.6
ANALYSIS
The Board finds that the Office did not properly adjudicate the issue presented. The
Office accepted that appellant sustained low back strain and a herniated nucleus pulposus at
L5-S1 due to an October 25, 1999 employment. Appellant worked in a limited-duty position
until May 23, 2000, when he voluntarily resigned from employment. In order to establish
entitlement to compensation, he must show that he sustained an employment-related recurrence
of disability based on either the withdrawal of his light-duty assignment or because the medical
evidence establishes that he was disabled from work due to his accepted injury.7 At the time that
appellant voluntarily resigned, his light-duty position remained available.8 Consequently, he has
not established a recurrence of disability based on the withdrawal of his limited-duty position.
The next issue to be determined is whether the medical evidence establishes that
appellant was disabled from his limited-duty employment beginning June 27, 2001 due to his
accepted October 25, 1999 employment injury.9 The Office did not consider the medical
evidence in adjudicating his claim for compensation. Instead, it determined that appellant was
not entitled to compensation because the employing establishment withdrew a job offer for cause
that it made after he voluntarily resigned from work. However, the fact that the employing
establishment made and then withdrew a job offer to appellant after his voluntary resignation is
not relevant in this case. Appellant did not return to work after his resignation and at the time of
his resignation his light-duty position remained available. Consequently, he must provide
medical evidence establishing that he was disabled due to a worsening of his accepted workrelated conditions of low back strain and herniated disc.10 The case will be remanded for the
5

20 C.F.R. § 10.5(x).

6

Id.

7

Id.; see also J.R., 58 ECAB 124 (2006).

8

A recurrence of disability includes the withdrawal of a light-duty assignment made to accommodate the workrelated condition, for reasons other than misconduct or nonperformance. Federal (FECA) Procedure Manual, Part 2
-- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997); see also Steven A. Andersen, 53 ECAB 367 (2002).
9

The Board notes that the Office paid appellant compensation for disability from My 10, 2000 to June 27, 2001.
It is not clear whether the Office considered the medical evidence in finding him entitled to compensation for
disability.
10

See Cecelia M. Corley, 56 ECAB 662 (2005); Jackie D. West, supra note 4.

4

Office to adjudicate whether the medical evidence establishes that appellant was disabled from
employment due to his accepted work injury subsequent to his resignation.11
CONCLUSION
The Board finds that the case is not in posture for decision.12
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 27, 2009 and August 12, 2008 are set aside and the case
is remanded for further proceedings consistent with this opinion of the Board.
Issued: April 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

In view of the Board’s disposition of the merits, it will not address the arguments raised by appellant’s attorney
on appeal.
12

In view of the Board’s disposition of the merits, the issue of whether the Office properly denied appellant’s
request for reconsideration under section 8128 is moot.

5

